DETAILED ACTION
Priority
Receipt is acknowledged of a 371 of international PCT application.
Response to Amendment
Applicant originally submitted Claims 1-20 in the application. In the previous response, the Applicant amended Claims 1, 4-5, 8, 12, 14-16 and 19-21, added new Claim 21 and cancelled Claims 2-3, 11 and 17-18. In the present and the last previous response, the Applicant presented previous Claims 1, 4-10, 12-16 and 19-21. Accordingly, Claims 1, 4-10, 12-16 and 19-21 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 07/22/2022, with respect to finality of the office action dated 05/25/2022 has been considered. The conclusion section entered as “this action is made final” is an error which is not valid, as the title of the office action clearly indicates “non-final rejection”.
Applicant’s Arguments/Remarks filled 07/22/2022, with respect to rejection of Claims 1 and 21 under 35 U.S.C. § 103 have been fully considered, and are persuasive. Therefore the rejection has been withdrawn.
Applicant’s Argument/Remarks filled 07/22/2022 are mainly directed towards the limitations of Claims 1 and 21 and not towards Claim 12, as Claim 12 does not limit “the lid being removable and having a nozzle”.
Accordingly, the 35 U.S.C. § 103 rejection on Claims 12-13 and 14 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Oprins (EP3188230A1) in view Matte et al (US 2017/0245394) and further in view of Hou (2016/0037680).
Regarding Claim 12, Oprins (In Fig 4) discloses 
- a spray chamber (cavity, ¶ 81, II. 1-4), (Fig 4) comprising a wall assembly (Part 1) and a lid (Part 2), (Fig 4), which are distinct and separate parts (Fig 4) which together define the spray chamber (cavity, ¶ 81, II. 1-4), (Fig 4) for mounting directly on an exposed cooling surface (¶ 35, II.1-2), (¶ 38, II. 1-3), (Fig 4) of the computer processor (3D/single chip) and enclosing the exposed cooling surface (cooling surface of 3D/single chip), (Fig 4) of the computer processor (3D/single chip), the wall assembly (Part 1), (Fig 4) having a board fastening system (bolts fastening Part 1 to PCB), (Fig 4) adapted to removably fasten to the circuit board (PCB), (Fig 4) and to form a hermetic seal (¶ 35, II. 1-2), (¶ 38, II. 1-3) between the spray chamber (cavity, ¶ 81, II. 1-4) and the exposed cooling surface of the computer processor (3D/single chip), (Fig 4) and wherein the spray chamber (cavity, ¶ 81, II. 1-4) is adapted for spraying coolant (liquid coolant, ¶ 81, II. 1-5) on the exposed cooling surface (¶ 35, II.1-2), (¶ 38, II. 1-3) of the computer processor (3D/single chip), (Fig 4).
However Oprins does not disclose the board fastening system comprising mounting arms that are compatible with a standard heatsink mounting Page 5 of 17File no.: P3711USO1Serial no.: 16099049 mechanism of the circuit board.
Instead Matte (In Fig 1) teaches wherein the board fastening system (110) comprising mounting arms (arms, ¶ 50, II. 22-24) that are compatible with a standard heatsink mounting Page 5 of 17File no.: P3711USO1Serial no.: 16099049 mechanism of the circuit board (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Oprins with Matte with a board fastening system with mounting arms that are compatible with a standard heatsink mounting mechanism of the circuit board to benefit from an enhanced securing means, providing more stability to the wall assembly which may be dislodge, if the wall assembly were to be bumped or moved by another object.
However Oprins as modified does not disclose;
- a pump for pumping a coolant; 
- a heat rejection unit where the coolant can release heat;
- coolant - circulation assembly for transporting the coolant through the pump, the spray chamber and the heat rejection unit.
Instead Hou (In Figs 1A-1C) teaches; 
- a pump (113) for pumping a coolant (coolant, ¶ 24, II. 1-6); 
- a heat rejection unit (114) where the coolant can release heat (¶ 24, II. 6-9);
- coolant - circulation assembly (116/117/118) for transporting the coolant (coolant, ¶ 24, II. 1-6) through the pump (113), the spray chamber (spray chamber within 107 above 105) and the heat rejection unit (114).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Oprins with Matte and further with Hou with a pump for pumping coolant and a heat rejection unit for transporting the coolant through the pump, the spray chamber and the heat rejection unit to benefit from dissipating heat generated by high power chip, especially having a heat flux of 350 W/cm² (Hou, ¶ 3, II. 1-6).
Regarding Claim 13, Oprins in view Matte and further in view of Hou discloses the limitations of claim 12, however Hou (In Figs 1A-1C) further teaches wherein the coolant-circulation assembly (116/117/118), the pump (113), the spray chamber (spray chamber within 107 above 105) and the heat rejection unit (114) form a closed-loop (Figs 1A-1C) for transporting the coolant (coolant, ¶ 24, II. 1-6).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Oprins in view of Matte further in view of Hou and further in view Cheng (2012/0026745).
Regarding Claim 14, Oprins in view of Matte and further in view of Hou discloses the limitations of claim 13, however Oprins as modified does not disclose where the cooling system further comprising a reservoir for holding the coolant, the reservoir being integrated in the closed-loop.
Instead Cheng (In Fig 6) teaches where the cooling system (2) further comprising a reservoir (61) for holding coolant (vapor coolant, ¶ 40, II. 6-9), the reservoir being integrated in the closed-loop (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Oprins with Matte further with Hou and further with Cheng with a reservoir integrated in the closed loop to benefit from yielding higher condensing efficiency (Cheng, ¶ 40, II. 10-14).
  Allowable Subject Matter
Claims 1, 4-10 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 1, 4-10 and 21, the allowability resides in the overall structure of the device as recited in independent Claims 1 and 21,  and at least in part because Claims 1 and 21 recite, “a lid for covering the top opening of the wall assembly in a sealable manner, the lid being removable and having a nozzle which sprays coolant that impinges on the exposed cooling surface of the computer processor, the wall assembly and the lid being distinct and separate parts which together form the spray chamber” in Claim 1, and “sealably mounting a lid, distinct and separate from the wall assembly, for covering the top opening of the wall assembly, the lid being removable and having a nozzle; and - with the nozzle, spraying coolant that impinges on the exposed cooling surface of the computer processor” in Claim 21. 
The aforementioned limitation in combination with all remaining limitations of Claims 1 and 21 are believed to render said Claims 1 and 21 and all Claims dependent therefrom (Claims 4-10) patentable over the art of record. 
 	Claim 15 is objected to as being dependent upon a rejected base Claim 12, but would be allowable if rewritten in independent form including all of the limitations of the base Claim and any intervening Claims.
	With respect to Claim 15, the allowability resides in the overall structure of the device as recited in dependent Claim 15, and at least in part because Claim 15 recite,
“the lid for covering the top opening of the wall assembly in a sealable manner, the lid being removable and having a nozzle which sprays the coolant that impinges on the exposed cooling surface of the computer processor”.
	Claims 16 and 19-20 are derived from the objected Claim 15, and are objected to for the same reason.
The closest art of record is believed to be that of Oprins et al (EP3188230A1 – hereafter “Oprins”).
While Oprins Figs 4-5 teach many of the limitations of Claims 1, 21 and 15 as per non-final office action dated 05/25/2022, neither Oprins, nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitations of Claims 1, 21 and 15.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835